Citation Nr: 1505006	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO. 12-35 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial compensable rating for lumbosacral strain prior to March 26, 2013, and in excess of 10 percent thereafter.

2. Entitlement to an initial compensable rating for left shoulder strain and separation prior to March 26, 2013, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2010 to August 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In February 2012 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The transcript from that hearing has been associated with the claims file.


FINDINGS OF FACT

1. During the entire period on appeal, the Veteran's back disability has been manifested by painful motion and has at worst been limited to 80 degrees of forward flexion, 20 degrees of extension, and 220 degrees of total range of motion.

2. During the period on appeal the Veteran's left shoulder disability has been manifested by pain and motion of 140 degrees of flexion and 120 degrees of abduction.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 10 percent, and no higher, for the entire appeal period, for a lumbrosacral strain disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2014).

2. The criteria for an initial disability rating of 10 percent and no higher, for the entire appeal period, for a left shoulder disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in November 2011 satisfied the duty to notify provisions with respect to the increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private treatment records, and the statements of the Veteran.

The Veteran testified at a February 2013 hearing before a Decision Review Officer (DRO) in addition to testifying before the undersigned VLJ at a February 2014 hearing.  In Bryant v. Shinseki, 23 Vet. App. 488  2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing comply with the above regulation.  VA regulation 38 C.F.R. 3.103(c)(2) require that the VLJ or DRO who conducts a hearing fulfill two duties.  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearings by an accredited representative from the Disabled American Veterans.  During the Veteran's hearing, the VLJ, DRO, and the Veteran's representative asked the Veteran questions about the nature and etiology of his shoulder and back disabilities.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearings.  As such, the Board finds that the VLJ and DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearings constitutes harmless error.

Additionally, VA examinations were conducted in November 2011 and March 2013 in connection with the Veteran's claims.  Review of the VA examination reports reflect that they are adequate for the purpose of adjudicating the Veteran's claims.  Specifically, the examination reports reflect that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  Pertinent symptoms and degrees of impairment are recorded.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board therefore finds that VA satisfied its duty to assist when it attempted to provide the Veteran with a contemporaneous examination, which the Veteran refused to undertake.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II. Increased Rating - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

III. Increased Rating - Lumbar strain

The Veteran's service-connected back disability has been rated under Diagnostic Code 5237 as noncompensable prior to March 29, 2013, and as 10 percent disabling thereafter.  The general rating formula for diseases and injuries of the spine (General Rating Formula) provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability is rated under 5243 and considered under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula, a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this Note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Initially, the Board notes that throughout the period on appeal, the Veteran has not complained of, nor does the evidence demonstrate, that he experiences any IVDS or associated neurological symptoms.  Therefore, no further discussion, pursuant to Note (1) or Diagnostic Code 5243 will be undertaken.

At the February 2014 hearing before the undersigned VLJ, the Veteran testified that his back disability has remained consistently painful since separation.  He further testified that he experienced daily flare-ups following a full day of labor.  These flare-ups prevented him from bending forward.

The most probative medical evidence consists of the two VA examination reports.  The first examination, conducted in November 2011, revealed full range of motion of the thoracolumbar spine with no objective evidence of painful motion.  On repetition, the Veteran's left lateral flexion was limited to 25 degrees.  No guarding or spasm were reported, along with no radiculopathy or neurological abnormalities.  The examiner specifically noted the absence of IVDS, and X-rays taken at that time were normal.

A second examination was conducted in March 2013.  The report reflects that the Veteran's forward flexion was limited to 80 degrees and extension to 20 degrees.  He was able to laterally flex and rotate to 30 degrees bilaterally.  No additional loss of motion was observed after repetition.  The examiner noted guarding but indicated that it was not severe enough to alter the Veteran's gait or spine.  The Veteran did not report any radiculopathy or neurological abnormalities.  Once again the absence of IVDS was specifically noted.  X-rays were once again normal.  The Veteran also reported that his back symptoms interfered with heavy lifting at work.
Based on the evidence described, the Board finds that a 10 percent rating, and no higher, is warranted for the entire period on appeal.  

Based on the evidence described above, the Board finds that the Veteran's back disability more closely approximates a 10 percent disability rating for the entire period on appeal.  Specifically, the VA examination reports reflect that, at most, the Veteran's thoracolumbar spine was limited to 80 degrees of forward flexion and 220 degrees of combined range of motion.  This limitation of motion reflects a noncompensable disability rating under the general rating formula for spine disabilities.  At no point did the Veteran report any incapacitating episodes.  No ankylosis was observed during the period on appeal.  Additionally, the Veteran denied any neurological abnormalities or radiculopathy.  However, the Veteran has consistently reported painful motion of his back, including flare-ups that limit his range of motion.  Under 38 C.F.R. § 4.59, painful motion of a joint warrants the minimum rating.  The Board does not find that the Veteran's flare-ups have manifested symptoms more closely approximated by a higher rating.  He has not reported missing any time from work or having to remain inactive in order to rest his back.  Rather, he asserts that he experiences a flare-up following each and every day of employment.  Repetition testing at both examinations did not result in a significant decrease in motion.  Further, the Veteran has continued to remain employed in a capacity that requires him to frequently lift as much as 50 pounds, twist, bend, and carry.  He has not reported receiving any treatment for his back and the record is negative for any such treatment.  It would seem unlikely that back pain so severe as to prevent all forward flexion would be left untreated or permit continued heavy labor.  As such, the Board finds that a 10 percent rating contemplates any additional limitation of motion the Veteran's flare-ups may cause, and an evaluation in excess of 10 percent is not warranted.

The Board has also considered whether the Veteran's back disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for this period.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  The evidence reflects that the Veteran has consistently reported painful motion of his back.  In addition, the VA examination reports reflect that his back pain interfered with his ability to lift and carry heavy objects.  However, upon review, the Board finds this impairment does not rise to the level of functional loss greater than that already contemplated in the disability rating assigned.  Here, the evidence does not demonstrate a history of incapacitating episodes requiring bed rest, and throughout the period, the Veteran's muscle strength, tone, and reflexes were normal.  Furthermore, range of motion was, at worst, found to involve only slight limitation.

IV. Increased Rating - Left Shoulder

Shoulder and arm disability ratings are found under 38 C.F.R. § 4.71(a), Diagnostic Codes (DC) 5200-5203.  Under DC 5200, a 30 percent rating is warranted for favorable ankylosis of the major scapulohumeral articulation, with abduction possible to 60 degrees and the ability to reach the mouth and head.  A 40 percent rating requires intermediate between favorable and unfavorable ankylosis of the major scapulohumeral articulation.  A 50 percent rating requires unfavorable ankylosis of the major scapulohumeral articulation, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a (2014).

Under DC 5201, (arm, limitation of motion of), a 20 percent rating for either the major or minor shoulder is assigned where arm motion is limited to shoulder level.  A 30 percent rating for the major shoulder is assigned where limitation of motion is midway between the side and shoulder level.  A 40 percent rating for the major shoulder is assigned where arm motion is limited to 25 degrees from the veteran's side.

Under DC 5202, a 20 percent rating is warranted for malunion of the humerus of the upper extremity with moderate deformity, and 30 percent is warranted when there is marked deformity of the major upper extremity.  A 20 percent rating is warranted for infrequent episodes of recurrent dislocation of the scapulohumeral joint of the upper extremity with guarding of movement only at the shoulder level, and a 30 percent rating is warranted when there is frequent episodes of recurrent dislocation of the major scapulohumeral joint with guarding of all arm movements.  A 50 percent rating requires fibrous union of the major humerus.  A 60 percent rating requires nonunion (a false, flail joint) of the major humerus.  An 80 percent rating requires loss of the head of the major humerus (flail shoulder).  38 C.F.R. § 4.71a (2014).

Under DC 5203, malunion of a major clavicle or scapula, or nonunion of a major clavicle or scapula without loose movement, warrants a 10 percent rating.  A 20 percent rating requires nonunion with loose movement or dislocation.  These disabilities may also be rated on the basis of impairment of function of the contiguous joint.  The 20 percent rating is the maximum rating available under DC 5203. 38 C.F.R. § 4.71a (2014).

In every instance where the schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Shoulder level is equivalent to 90 degrees of shoulder flexion or abduction.  Id.

The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limitation of motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair).  If the Veteran's shoulder disability does not warrant a compensable rating under the appropriate diagnostic codes based on limitation of motion, the minimum compensable rating (10 percent) may be assigned where there is satisfactory evidence of painful motion.  38 C.F.R. § 4.59; Burton, 25 Vet. App. at 1.

The Veteran's shoulder disability has been rated under Diagnostic Code 5201 as noncompensable prior to March 29, 2013, and as 10 percent disabling thereafter.  Initially, the Veteran has not asserted and the evidence does not demonstrate that he experiences any ankylosis, malunion, loose movement or dislocation, or impairment of the humerus or scalpulohumeral joint.  As such, Diagnostic Codes 5200, 5202, and 5203 are not for application.

At the February 2014 hearing, the Veteran testified that he had difficulty lifting objects over his head due to his left shoulder.  He also stated that he could not raise his arm above his head when abducting.  Lastly, the Veteran stated that he had experienced pain and limitation of motion since 2011 and that sleeping the wrong way caused additional shoulder pain.

The medical evidence includes a January 2011 service treatment record which reflects the Veteran experienced painful motion of the shoulder.  An August 2011 private treatment note also reflects a moderately painful shoulder with excellent range of motion.

The Veteran was afforded a VA examination in November 2011.  The report reflects that the Veteran had full range of motion with no objective evidence of pain.  Repetitive testing did not result in any additional functional limitation.  Flare-ups were reported during sleep.  No ankylosis was observed.  Strength testing was normal.

A second VA examination was conducted in March 2013.  The report reflects that the Veteran's left shoulder was limited to 140 degrees of flexion with painful motion beginning at 120 degrees, and 120 degrees of abduction with pain beginning at 100 degrees.  No additional limitation was noted after repetition.  Strength testing was normal and no ankylosis was noted.  A positive Hawkins' Impingement test was noted indicating a possible rotator cuff tendinopathy or tear.  X-rays taken at that time were normal bilaterally.
Based on the evidence, the Board finds that a 10 percent rating, and no higher, is warranted for the entire period on appeal.  As described, the Veteran has consistently reported painful, limited motion throughout the period.  The 2011 service and private treatment records indicate that the Veteran's left shoulder was painful at that time.  The Board finds that the Veteran's testimony, combined with the medical records, is satisfactory evidence of painful motion.  38 C.F.R. § 4.59; Burton, 25 Vet. App. at 1.  As such, a 10 percent rating is warranted for the entire period.

However, a rating in excess of 10 percent is not warranted.  At worst, the Veteran's left shoulder has been limited to 140 degrees of flexion and 120 degrees of abduction.  Repetition testing did not result in additional limitation.  No ankylosis or loss of strength was noted during the period.  In order to warrant a 20 percent rating, the Veteran's arm must be limited to shoulder height.  Even given the Veteran's objective pain which began at 100 degrees on abduction at the 2013 examination, a 20 percent rating is not warranted.  Further, the Veteran testified that while it was more difficult to do overhead work with his left arm, he was still capable.  In sum, the left shoulder symptoms more closely approximate a 10 percent rating as the evidence does not indicate that the Veteran is unable to raise his arm beyond shoulder level.

Once again the Board has also considered whether the Veteran's shoulder disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for this period.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  The evidence reflects that the Veteran has consistently reported painful motion of his shoulder, as well as flare-ups resulting in increased pain.  In addition, the VA examination reports reflect that his shoulder pain interfered with his ability to lift and carry heavy objects.  However, upon review, the Board finds this impairment does not rise to the level of functional loss greater than that already contemplated in the disability rating assigned.  Here, the evidence does not demonstrate that the Veteran's shoulder pain limits his ability to raise his arm above shoulder height.  Throughout the period, the Veteran's muscle strength, tone, and reflexes were normal.  Furthermore, range of motion was, at worst, found to involve only mild limitation, and repetitive motion did not result in additional limitation or functional loss.

In sum, the evidence reflects that a 10 percent rating, and no higher, is warranted throughout the rating period.  As the weight of the evidence is against the claim for a rating in excess of that already assigned, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

V. Extraschedular Analysis

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's shoulder and back disabilities are specifically contemplated by the schedular rating criteria.  The Veteran's back disability has been manifested by pain and limitation of motion.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.  The Board also finds that the symptomatology and impairment caused by the Veteran's shoulder impairment are specifically contemplated by the schedular rating criteria.  The Veteran's shoulder impairment has been manifested by pain and limitation of motion.  The schedular rating criteria specifically contemplates ratings based on this symptomatology.  38 C.F.R. § 4.10, 4.45, 4.59, 4.71, Diagnostic Code 5201.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record indicates that the Veteran is currently employed.  He has not alleged that he cannot work as a result of his service-connected disabilities, and the medical evidence does not show that he cannot work as a result of his service-connected disabilities.  Accordingly, the issue of TDIU has not been raised in this case.


ORDER

Entitlement to an initial 10 percent rating, and no higher, for lumbosacral strain is granted for the entire period on appeal.

Entitlement to an initial 10 percent rating, and no higher, for left shoulder strain and separation is granted for the entire period on appeal.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


